Case: 12-7091    Document: 19     Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI qcircuit

                  JORGE E. ROQUE,
                  Claimant-Appellant,

                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                        2012-7091


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-2477, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER

    The Secretary of Veterans Affairs moves without op-
position for a 16-day extension of time, until November
14, 2012, to file its response brief.

    Upon consideration thereof,
Case: 12-7091   Document: 19   Page: 2   Filed: 11/01/2012




JORGE ROQUE v. SHINSEKI                               2


    IT Is ORDERED THAT:

    The motion is granted.

                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27